Citation Nr: 1609891	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-24 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for surgical scars of the right forearm, left medial thigh and upper abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In September 2015, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a videoconference hearing.  A transcript of that proceeding has been associated with the claims folder.

The issue(s) of entitlement to a rating in excess of 10 percent for surgery scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran credibly asserted that his right forearm and chest scars are painful, itchy and sometimes numb.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, for surgical scars of the right forearm, chest and left leg have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.118a, Diagnostic Codes 7804 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran notice by April 2012 and March 2013 letters.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the necessary notice was provided before the initial adjudication, there was subsequent readjudication, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370   (2006).

The VA has provided a 2012 VA examination regarding the Veteran's increased rating claim.  The Board notes there is a discrepancy between what the examiner recorded in the report (that the Veteran's scars were not painful) and what the Veteran has testified (that the scars are painful).  Additionally, the Veteran has questioned whether his scars or the wire left in his chest from his surgery are negatively impacting the muscles in his chest.  This was not addressed in the 2012 examination.  As such, the Board is remanding the claim for additional development to determine if a rating greater than the 10 percent granted in this decision is warranted.   

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims, particularly whether his scars were painful or unstable and whether they affected his underlying tissue and musculature.  The Veteran presented detailed testimony regarding the symptoms and impact of his various disabilities, and his belief that he should have increased ratings for the disabilities.  The VLJ additionally questioned the veteran about any impact the Veteran's scars had on the use of his arm and leg, and solicited details about the pain and numbness he described.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis

In December 2012, the Veteran filed a claim for "scars with muscle damage x3 (right arm, chest, left leg)" as secondary to his service-connected coronary artery disease, for which he underwent surgery in 2004.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The schedule of ratings for skin includes other diagnostic codes that apply to burn scars, scars to the head face and neck, and nonlinear scars.  These ratings are not specifically applicable to the Veteran's surgical/linear scars, although he may be rated by analogy.  However, the minimum size of a scar for a compensable rating under DC 7801 (deep and nonlinear scars) is 39 sq. cm., and the minimum size of a scar for a compensable rating under DC 7802 (superficial and nonlinear scars) is 929 sq. cm.  The record indicates that the Veteran's forearm and leg scars were 4.4 sq. cm. and his chest scar was 5.0 sq. cm.  The Veteran additionally described his chest and forearm scars as roughly 9 inches long, which is approximately the same size (22 cm.) listed during his 2012 examination, so there is no apparent discrepancy in the size of his scars.  

Diagnostic Code 7805 lists that linear scars may be evaluated under any disabling effects not considered in a rating provided under diagnostic codes 7800-04, under an appropriate diagnostic code.

During the September 2015 Board hearing, the Veteran stated that he underwent bypass graft surgery in 2004, which resulted in his service-connected scars.  He described undergoing emergency surgery to repair his heart, with use of veins taken from his forearm and left leg.  He stated his forearm scar was partially numb and partially sore, "it's tight-feeling and sometimes it feels like you have to itch it or whatever.  It's noticeable all the time."  He no longer had any pain associated with his left thigh scar, but stated that it could feel numb.  He described muscle soreness in his arm, and stated his chest had "wire underneath the skin."  When his grandchildren would accidentally hit him in the chest, where he had surgery, "it [was] very painful."  He stated he did not know if it was the underlying wire that was hurting him.  His representative argued that the scar was affecting the Veteran's pectoral muscles, and the Veteran described soreness on either side of where he was "cut open."  He stated it was harder for him to push a mower or lift things now than it was prior to his surgery.  He stated that his chest scar never oozed or had a breakdown of skin.  He stated that both the wires underneath his chest, holding his ribs together, and the scar itself seemed painful.  He stated the soreness and numbness of the scar were always there, with the soreness feeling like the scar was "tight."  He stated that the forearm scar did not affect his ability to use his hand.  He stated his chest scar and forearm scar were both roughly 8 or 9 inches long.

The Veteran was afforded a VA examination in November 2012, where the examiner recorded that the Veteran's scars were linear and not painful.  The examiner also indicated the scars were superficial, and, therefore, the examination did not include any information on the effect of the scars on his musculature.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Here, the Veteran has credibly described that he has pain in the area of his forearm scar.  He has also described pain and tightness in the area of his chest scar.  He has stated that he feels the pain both in the chest scar and probably due to the wires in his chest, as the pain from pressure on his chest is greater.  The Veteran also testified that his left leg scar was once painful, but is now more of a numb feeling.  As the Veteran's credible testimony was in relation to something he could readily observe (pain), the Board also finds that he is competent to say that his scars are painful.  He denied that any of his scars were unstable, by noting that they did not ooze or break down.  

The Board is assigning a 10 percent rating for the Veteran's surgical scars.  He has competently and credibly described his right forearm and chest scar as painful, meeting the criteria for a 10 percent rating under Diagnostic Code 7804.  

The Board is remanding the Veteran's claim for a rating in excess of 10 percent.  The Veteran has stated that his left leg scar feels numb, but he is also service-connected for lower extremity peripheral neuropathy.  As such, additional medical information is needed to distinguish whether his numbness is attributable to his scar or his peripheral neuropathy.  Additionally, the Veteran has indicated chest muscle weakness, which may be a result of his chest scar, or otherwise secondary to his heart surgery and the wire used to hold his ribs together.  Again, additional medical information is necessary to determine if a rating under an alternative diagnostic code is warranted.

As a claim for a rating in excess of 10 percent is being remanded, the Board will not yet address whether an extraschedular rating in excess of 10 percent is warranted.  The Board observes that the Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) can be inferred as a part of an original claim for a higher initial rating in certain circumstances.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, the Veteran and his representative have not made any statements regarding the Veteran's scars impacting his employability, so the Board does not find that a claim for TDIU has been raised.


ORDER

Entitlement to a 10 percent rating for surgical scars of the right forearm, left medial thigh and upper abdomen is granted.


REMAND

As noted above, the Board will remand the issue of entitlement to a rating in excess of 10 percent for the Veteran's surgical scars for additional development.  On remand, the Veteran should be afforded an additional VA examination which addresses (1) whether the numbness the Veteran describes in his left leg scar is associated with the scar itself or is part of his peripheral neuropathy, and (2) whether the Veteran's chest scar or another residual of his heart surgery, to include wire used to bind his ribs, has resulted in damage to the muscles in his chest.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  After interview and examination of the Veteran, and review of his electronic file, the examiner should address the following:

a) Is the numbness described by the Veteran with regard to his left leg scar associated with the scar itself or associated with his peripheral neuropathy?

b) Does the Veteran's chest scar impact any of the muscles in his chest?  If so, which muscle group?

c) If the Veteran's chest scar does not impact the muscles in his chest, then does he have any additional residuals of his heart surgery which impact the muscles in his chest?  If so, please elaborate and provide the muscle group affected. 

Provide an explanation for each opinion.

2.  After undertaking any additional development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


